JAMES ALGER FEE, District Judge.
The court has labored to discover and determine the issues which the parties in this case have attempted to present and has been unable to do so. The difficulty arises from the fact that there has been no clear conception on either side as to what were the contentions of the other. A notable instance is the fact that defendants Alaska Junk Company did not discover until the reply brief of plaintiff was filed that plaintiff claimed not to be proceeding upon the Washington Workmen’s Compensation Act in itself, Rem.Rev.Stat.Wash. § 7673 et seq., but upon an adoption therein of the provisions of the Washington wrongful death statute.
The difficulties encountered are inherent in the pre-trial order submitted by agreement of all the parties. The court approved the order, but upon close study thereof in connection with the briefs now on file the court discovers that the contentions of the parties do not meet squarely. There were no specific questions either of fact or law formulated in the order. Consequently, if an attempt were made to answer questions which the court might formulate, confusion would arise.
Although the court regrets the delay which will be occasioned, the court sets aside the pre-trial order signed May 22, 1941, and directs that another pre-trial conference be held December 2, 1941, and that as soon as a pre-trial order be formulated the trial follow.